Exhibit 10

THE STILLWATER NATIONAL BANK AND TRUST COMPANY

DIRECTORS’ DEFERRED COMPENSATION PLAN

(2007 PLAN AGREEMENT)

____________________

Directors’ Deferred Compensation Agreement

____________________

AGREEMENT, made this 28th day of December 2006, by and between James M. Johnson
(the "Participant"), and Stillwater National Bank and Trust Company (the
"Bank").

WHEREAS, the Bank has established the Stillwater National Bank and Trust Company
Director’s Deferred Compensation Plan (the "Plan"), and the Participant is
eligible to participate in said Plan:

WHEREAS, no election to defer 2007 compensation hereunder shall be valid unless
made prior to January 1, 2007.

NOW THEREFORE, it is mutually agreed as follows:

1.The Participant, by the execution hereof, agrees to participate in the Plan
upon the terms and conditions set forth herein, and, in accordance therewith,
makes the following elections:  (a)The amount of compensation which the
Participant hereby elects to defer is:   (i)Fifty percent (50%) of the amount of
2007 retainer(s) otherwise earned; and/or   (ii)Fifty percent (50%) all amounts
of board and committee meeting fees during 2007.  (b)Percentages elected must be
0% or more than 10%.  (c)This election will continue in force until revoked by
the Participant in a writing sent to the Bank, or until the Participant ceases
service with the Bank, or until the Plan is terminated by appropriate corporate
action, whichever shall first occur.  (d)Until distributed to the Participant,
the amounts deferred pursuant to paragraph 1(a) hereof shall appreciate for each
calendar quarter in a calendar year as though they were invested in an
uninsured, nondeposit fund account having an annual return for each calendar
quarter equal to one percentage point (1.00%) less than the annualized average
interest rate earned (non-taxable equivalent) by the Bank on average
interest-earning assets for the previous calendar quarter, as calculated in good
faith by the Bank.  (e)The amounts deferred and any related accumulated income
on such deferrals shall be distributed beginning during the first 15 days of
January of:

 [Choose One]

  (i)X Option I: the calendar year immediately following the year in which the
Participant no longer serves as a director of the Bank and any of its successors
or affiliates.   (ii) Option II: the year in which the Participant attains 72
years of age.   (iii) Option III: the later of the calendar year immediately
following the year in which the Participant no longer serves as a director of
the Bank and any of its successors or affiliates, and ______________, ______(a
specific date not later than the year in which the Participant will attain 72
years of age). 2.Provided that in no event may distributions begin before the
earliest of (i) six months after the date on which Participant no longer serves
as a director of the Bank and any of its successors or affiliates; (ii) the date
of the Participant’s death; (iii) the date, if any, specified in Section
1(e)(iii), above; and, as defined for purposes of §409A, as defined below, and
subject to the limitations thereof, (iv) the Participant’s disability, (v) the
occurrence of an unforeseen financial emergency, and (vi) a change in ownership
of the Bank or Southwest Bancorp, Inc, provided that, except as may be allowed
by §409(A) no distribution may be made before (A) the expiration of six months
after the date on which Participant no longer serves as a director of the Bank
and any of its successors or affiliates, or (B) the Participant’s earlier death.
 (a)The Participant, pursuant to the Plan, hereby elects to have the amount
deferred and any related accumulated earnings distributed as follows:

[Choose One]

  (i)X monthly over a ten-year period   (ii) monthly over a five-year period
  (iii) monthly over a fifteen-year period, provided that if such election
causes taxation of amounts deferred and/or accumulated deferred income or
distributions thereof to be accelerated under applicable federal income tax law,
such distribution shall be monthly over a ten-year period   (iv) in a lump sum
 (b)All distributions made pursuant to the Plan and this Agreement will be made
in cash. 3.The Participant hereby designates the following to be his or her
beneficiary and to receive the balance of any unpaid deferred compensation and
related earnings:

Name: Laura S. Johnson

Address: _________________________________________________________________________

4.Except for the beneficiary designation made in paragraph 3 hereof (which may
be revised at any time and from time to time), the elections made herein shall
be irrevocable with respect to (i) the time and method of payment of the amounts
deferred during the term of the Agreement, and (ii) the deemed future investment
on such amounts. Any changes to the elections made under Section 1(d) hereof by
said Participant will be limited to the range of choices offered herein, if any,
and shall be prospective only. 5.The Bank agrees to make payment of the amount
due the Participant in accordance with the terms of the Plan and the elections
made by the Participant herein. 6.The Plan is an unfunded plan. The Participant
and beneficiary are general, unsecured creditors of the Bank for the payment of
benefits under this Agreement. 7.The parties hereto intend that this Plan shall
comply in all respects with Section 409A of the Internal Revenue Code as added
by the American Jobs Creation Act of 2004 and related Internal Revenue Service
regulations and procedures (together “§409A”). Accordingly, any term of this
Plan that conflicts with §409A shall be amended to the extent necessary to
remove such conflict (or shall be removed if necessary to comply with §409A) and
any provision required by §409A shall be added, effective as of the date of this
Agreement. It is the intent of the parties hereto that this Plan will be
restated to reflect any such amendments or additions within a reasonable period
following the publication of applicable final regulations and procedures by the
Internal Revenue Service. This section shall not be deemed to amend Plans
entered prior to the date hereof. Determination of compliance with §409A shall
be made by the Bank in its good faith discretion.

 IN WITNESS WHEREOF, the parties hereto have hereunto set their hands the day
and year first above-written.

       PARTICIPANT

       /s/ James M. Johnson

       James M. Johnson

       Participant


       STILLWATER NATIONAL BANK

       AND TRUST COMPANY

       /s/ Rick Green

       By Rick Green

       Its President and CEO